Citation Nr: 0304683	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  99-00 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for allergic rhinitis, pharyngitis and tonsillitis.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from April 1983 
to May 1991.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1999 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas that, in 
part, granted service connection for a disability 
characterized as allergic rhinitis, pharyngitis, tonsillitis, 
and bronchitis and assigned an initial evaluation of 10 
percent for that disability.  

In April 2001, a hearing was held in Little Rock, Arkansas 
before the undersigned, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102.  A transcript 
of the hearing testimony has been associated with the claims 
file.  In an August 2001 decision, the Board granted service 
connection for sinusitis; the Board also remanded the case to 
the RO, in part, for additional development on the issue of 
entitlement to an increased rating for the disability 
characterized as allergic rhinitis, pharyngitis, tonsillitis, 
and bronchitis.  The RO has now returned the case to the 
Board for appellate review.

The RO effectuated the Board's August 2001 decision by a 
rating decision in September 2001 that increased the 
appellant's evaluation for his migraine headache disability 
from 10 percent to 30 percent, and that assigned a 10 percent 
evaluation for sinusitis from the effective date of service 
connection in January 1998.  In a rating decision issued in 
August 2002, the RO granted service connection for chronic 
bronchitis and assigned a zero percent evaluation effective 
in December 1998, and a 30 percent evaluation effective in 
October 2001.  As the bronchitis has now been assigned a 
separate disability evaluation, the issue now on appeal is 
limited to the appellant's allergic rhinitis, pharyngitis and 
tonsillitis.

The Board notes that the appellant appealed the initial 10 
percent rating that was assigned to the allergic rhinitis, 
pharyngitis and tonsillitis disability after service 
connection was granted in the January 1999 rating decision.  
As such, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999) is for application.  Thus the issue on appeal is as 
set out on the title page.

The Board also notes that the veteran was represented by an 
attorney at the time of the August 2001 Board remand.  In an 
October 2002 letter, the RO notified the appellant that VA 
had revoked the attorney's authority to represent VA 
claimants.  The appellant was informed that he could 
represent himself, appoint an accredited veterans' service 
organization, or appoint an individual agent or a different 
private attorney.  He was further informed that he should 
respond within 15 days.  The appellant did not respond and, 
therefore, the Board assumes that the appellant wants to 
represent himself during this post-remand portion of the 
proceedings.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in obtaining the information and evidence necessary 
to substantiate his claim.

2.  The appellant's allergic rhinitis, pharyngitis and 
tonsillitis disability is currently manifested by complaints 
of inflammation and discomfort of the throat, tonsils and 
pharynx, along with coughing, sneezing and nasal drainage.

3.  There is no clinical evidence of record that demonstrates 
the existence of nasal polyps or hoarseness with thickening 
or nodules of the cords, polyps, submucous infiltration, or 
pre-malignant changes on biopsy.

4.  The allergic rhinitis, pharyngitis and tonsillitis 
disability does not present an unusual or exceptional 
disability picture.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the allergic rhinitis, pharyngitis and tonsillitis 
disability have not been met on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6516 and 6522 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); Fenderson 
v. West 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the criteria, whether schedular or extraschedular, 
for an initial evaluation in excess of 10 percent for the 
appellant's service-connected allergic rhinitis, pharyngitis 
and tonsillitis disability have not been met.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claim.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a claimant may not 
be compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of [the veteran's] earning capacity."  Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.

The Board notes that the Court held, in Fenderson v. West, 12 
Vet. App. 119 (1999), that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

In that regard, the Board notes that the 10 percent rating 
for the allergic rhinitis, pharyngitis and tonsillitis 
disability at issue in this case has been in effect since the 
day service connection was first in effect.  Therefore, the 
Board concludes that, for the entire time period in question, 
the RO has considered the 10 percent rating for the allergic 
rhinitis, pharyngitis and tonsillitis disability in issue to 
be proper.  The issue before the Board then is taken to 
include whether there is any basis for staged ratings at any 
pertinent time, to include whether a current increase is in 
order.

The appellant testified at his December 1998 personal hearing 
at the RO that his tonsils were not removed while he was in 
the Army and that he was treated with medication for his 
tonsillitis and pharyngitis.  He said that he was placed on 
antibiotics at VA in 1993, and that he continued to take 
antibiotics.  The appellant stated that he suffers from very 
sore throats, coughing and sputum production.  The appellant 
provided similar testimony at his April 2001 Travel Board 
hearing.

The appellant underwent a VA examination in December 1998.  
The appellant reported that he was bothered on an almost 
daily basis with congestion of the nose and drainage of 
materials over the posterior pharynx with inflammation and 
discomfort.  He said that he frequently developed episodes of 
tonsillitis.  On physical examination, the nasal passages 
were clear.  The septum was in mid-line.  The posterior 
pharynx was slightly inflamed but there was no exudate.  The 
examiner rendered a clinical impression of (1) allergic 
rhinitis and sinusitis; (2) recurrent pharyngitis and 
tonsillitis associated with the first diagnosis, and (3) 
allergic bronchitis associated with the first diagnosis.

Review of the VA outpatient treatment records dated between 
January 1998 and August 2001 reveals that the appellant was 
seen in January 1998 for problems with drainage, sputum and 
pain with nose blowing.  On physical examination, the nares 
were pale and boggy with yellow drainage.  The pharynx was 
edematous.  The assessment was chronic sinusitis.  In 
February 1998, the appellant was treated for an upper 
respiratory infection.  The appellant was seen in the ENT 
clinic in June 1998; he complained of drainage that kept his 
throat sore.  On physical examination of his nose, the 
turbinates were within normal limits and the middle meatus 
was clear.  The assessment was allergic rhinitis.  An August 
1998 ENT clinic note indicates that the appellant's nose was 
negative on physical examination.  He exhibited mild boggy 
inferior turbinates.  In December 1998, the appellant 
exhibited edematous red tonsils.  The assessment was acute 
sinusitis and chronic allergic rhinitis.  In August 2000, the 
appellant complained of a cough with sputum, nasal discharge 
with some blood and tightness in his chest.  On physical 
examination, his throat was red with swollen tonsils.  There 
was no exudate or nasal congestion.  The assessment was 
sinusitis and mild bronchitis.  

The appellant underwent a VA medical examination in October 
2001; he complained of a lot of chest congestion that was 
usually associated with nasal congestion, post-nasal drip, 
sinus pressure and occasional sore throat and hoarseness.  On 
physical examination, the nasal mucosa was somewhat 
edematous.  There was no bleeding and the septum was intact.  
The impression was chronic rhinitis, sinusitis, pharyngitis 
and tonsillitis.

The appellant's allergic rhinitis, pharyngitis and 
tonsillitis disability has been evaluated under Diagnostic 
Code 6522.  38 C.F.R. § 4.97.  Diagnostic Code 6522 provides 
that allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side warrants a 10 
percent evaluation.  A 30 percent rating is warranted when 
there are polyps.

The Board notes that there is no specific diagnostic code for 
pharyngitis or tonsillitis and that these conditions can be 
rated by analogy under 38 C.F.R. § 4.97, Diagnostic Code 6599 
for miscellaneous diseases of the nose and throat.  The 
closest condition to pharyngitis or tonsillitis would be 
laryngitis.  Under Diagnostic Code 6516, chronic laryngitis 
is rated as 30 percent disabling if there is hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre- malignant changes on biopsy.  A 10 
percent rating is assignable if there is hoarseness, with 
inflammation of cords or mucous membrane.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, the evidence does not show polyps, significant 
obstruction of a nasal passage or other symptoms due to 
rhinitis -- that have not been considered in the compensable 
evaluations of the sinusitis, bronchitis and migraine 
headaches -- to support the assignment of an increased 
evaluation for rhinitis.  38 C.F.R. § 4.14.  In addition, the 
medical evidence of record does not show that the appellant 
suffers from hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy such that a 30 percent evaluation under Diagnostic 
Code 6516 would be warranted.  After comparing the record as 
a whole with the applicable rating criteria, the Board is 
compelled to find that there is no basis for a rating in 
excess of 10 percent at any time for the appellant's allergic 
rhinitis, pharyngitis and tonsillitis disability.  

Without a showing of nasal polyps, a rating in excess of 10 
percent is not warranted under Diagnostic Code 6522.  Without 
a showing of hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy, a rating of 30 percent is not warranted under 
Diagnostic Code 6516.

Thus, none of the pertinent Diagnostic Codes provide a basis 
for a rating in excess of 10 percent for the appellant's 
allergic rhinitis, pharyngitis and tonsillitis disability.  
Accordingly, the rating schedule does not provide a basis for 
an initial evaluation in excess of 10 percent for this 
allergic rhinitis, pharyngitis and tonsillitis disability 
given the clinical findings in this case.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4, Diagnostic Code 6522.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation for the allergic 
rhinitis, pharyngitis and tonsillitis disability at issue may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected allergic rhinitis, pharyngitis and tonsillitis 
disability presented such an unusual or exceptional 
disability picture at any time between January 15, 1998 and 
the present as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  It has 
not been contended or otherwise indicated that the service-
connected allergic rhinitis, pharyngitis and tonsillitis 
disability has resulted in any hospitalization or other 
extensive treatment regimen separate from the treatment for 
sinusitis, bronchitis and migraine headaches.  It is 
undisputed that the appellant's reported symptoms associated 
with the allergic rhinitis, pharyngitis and tonsillitis could 
have an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Indeed, the schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are diagnostic 
codes that provide for higher ratings for disability 
involving allergic rhinitis, pharyngitis and tonsillitis, but 
the required manifestations have not been shown in this case.  
The Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for his allergic rhinitis, 
pharyngitis and tonsillitis disability.  The appellant has 
not offered any objective evidence of any extensive medical 
treatment for this disability, nor has he produced any 
documentation of any symptoms due to the allergic rhinitis, 
pharyngitis and tonsillitis disability so as to render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that the 
assignment of an extraschedular rating is not warranted in 
this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (When 
evaluating an increased rating claim, it is well established 
that the Board may affirm an RO's conclusion that a claim 
does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.).

Because this is an appeal from the initial rating for the 
allergic rhinitis, pharyngitis and tonsillitis disability, 
the Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this instance, the record does not show varying 
levels of disability and, therefore, does not support the 
assignment of a staged rating.  

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).

II.  Veterans Claims Assistance Act of 2000.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
January 1999 rating decision; the March 1999 Statement of the 
Case (SOC); the SSOC issued in July 2002; and the August 2001 
Board decision/remand.  He was informed by the August 2001 
Board decision/remand of the provisions of the VCAA.  The SOC 
issued in March 1999 had informed the appellant that the 
results of the VA examination and the other evidence of 
record did not show that his disability was severe enough to 
warrant an evaluation in excess of the assigned 10 percent on 
a schedular or extraschedular basis.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations.  In addition, the appellant was 
informed about the provisions of the VCAA in the August 2001 
Board decision/remand.  In a letter sent by the RO in 
September 2001, the appellant was asked to identify all 
relevant records that supported his claim.  In that letter, 
the RO informed the appellant that if he wanted the RO to 
consider other evidence, he was required to identify the 
evidence and to submit a signed VA Form 21-4142 for all 
records he wanted VA to obtain.  The appellant did not 
respond or return any signed VA Form 21-4142.  In December 
2002, the RO notified the appellant that he could submit 
additional evidence or argument to the Board.  The appellant 
never provided information concerning the dates and places of 
relevant treatment.  Therefore, there is no indication that 
additional relevant records exist that could be obtained by 
either the appellant or VA.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claim at 
issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  VA informed the appellant of the evidence 
VA needed to support his claim; of the evidence VA already 
had; and of what evidence he was to furnish.  It would not 
breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.  
Furthermore, the appellant has not asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

An increased initial evaluation in excess of 10 percent for 
the appellant's allergic rhinitis, pharyngitis and 
tonsillitis disability is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

